12‐4897‐cv 
Beardslee v. Inflection Energy, LLC 
 

                     United States Court of Appeals
                        FOR THE SECOND CIRCUIT 
                               ______________ 
                                          
                             August Term, 2013 
                                          
(Argued:  August 22, 2013                               Question Certified: July 31, 2014 
Certified Question Answered: March 31, 2015              Decided: August 19, 2015) 
                                          
                               No. 12‐4897‐cv 

                                       _________________ 

   WALTER R. BEARDSLEE, INDIVIDUALLY AND AS CO‐TRUSTEE OF THE DRUSILLA W. 
  BEARDSLEE FAMILY TRUST, ANDREA R. MENZIES, AS CO‐TRUSTEE OF THE DRUSILLA 
      W. BEARDSLEE FAMILY TRUST, JOHN A. BEARDSLEE, AS CO‐TRUSTEE OF THE 
      DRUSILLA W. BEARDSLEE FAMILY TRUST, PHYLLIS L. BENSON, ELIZABETH A. 
    BEARDSLEE, LYNDA B. COCCIA, NATHAN J. DONNELLY, CAROLYN B. DONNELLY, 
     KEVIN P. DONNELLY, ROSE ANN DONNELLY, MARIE S. DONNELLY, WILLIAM J. 
  HANER, JOSEPH HANER, JAMES HANER, MARGARET LAWTON, GLEN MARTIN, LYNN 
   M. MARTIN, JOSEPH E. MCTAMNEY, B. LOUISE MCTAMNEY, BONNIE D. MEAD, R. 
     DEWEY MEAD, WAYNE R. MIDDENDORF, CYNTHIA L. MIDDENDORF, FLOYD E. 
    MOSHER, JR., LESA D. MOSHER, AKA LESA HUNTINGTON, MOUNTAIN PARADISE 
   CLUB NY 31 LLC, JAMES W. REYNOLDS, AS TRUSTEE OF THE JAMES W. REYNOLDS 
    TRUST, MARY A. PFEIL‐ELLIS, KERRY K. ELLIS, PAUL R. SALAMIDA, PAULINE M. 
          SALAMIDA, GARY D. SHAY, BONITA K. SHAY, BRAD A. VARGASON, 
                                          
                                     Plaintiffs‐Counter‐Defendants‐Appellees, 
                                              
                                       –v.–  
                                          
   INFLECTION ENERGY, LLC, VICTORY ENERGY CORPORATION, MEGAENERGY, INC., 
                                          
                                     Defendants‐Counter‐Claimants‐Appellants. 

                                                
 
 
B e f o r e   : 
                   WINTER, WESLEY, AND CARNEY, Circuit Judges. 
                              _________________ 

       Appeal from a decision of the United States District Court for the Northern 
District of New York (David N. Hurd, Judge) granting the motion of landowner‐ 
lessors for summary judgment and denying the cross‐motion for summary 
judgment of their lessees, various energy companies.  The District Court 
concluded that the parties’ oil and gas leases had expired by their terms and that 
the leases’ force majeure clauses did not extend the leases’ primary terms.  We 
certified to the New York Court of Appeals two questions: (1) whether New 
York’s moratorium on high‐volume hydraulic fracturing (commonly known as 
“fracking”) was a force majeure event under the leases; and (2) whether the force 
majeure clause modified the leases’ habendum clause and extended their primary 
terms.  The Court of Appeals answered the second of those two questions, 
concluding that the force majeure clause did not serve to modify the primary 
terms of the leases, and declined accordingly to answer the first.  Applying New 
York law as newly articulated by the Court of Appeals, we AFFIRM the 
judgment of the District Court.   
                                                                        
                                 THOMAS S. WEST, The West Firm, PLLC, Albany, 
                                 NY, for Defendants‐Counter‐Claimants‐Appellants 
                                 Inflection Energy, LLC, et al. 
                                  
                                 ROBERT R. JONES (Peter H. Bouman, on the brief), 
                                 Coughlin & Gerhart, LLP, Binghamton, NY, for 
                                 Plaintiffs‐Counter‐Defendants‐Appellees Walter R. 
                                 Beardslee, et al.             
                            
                                 WALTER P. LOUGHLIN (Walter A. Bunt, Jr., Bryan 
                                 D. Rohm, on the brief), K&L Gates LLP, New York, 
                                 NY, for Amicus Curiae Marcellus Shale Coalition. 
                                              
     


                                        2 
 
 

PER CURIAM: 

       Inflection Energy, LLC (“Inflection”), Victory Energy Corporation, and 

Megaenergy, Inc. (collectively, the “Energy Companies”) appeal from the District 

Court’s order granting summary judgment to Walter and Elizabeth Beardslee 

and over thirty other landowners (collectively, the “Landowners”), and denying 

summary judgment to the Energy Companies.  See Beardslee v. Inflection Energy, 

LLC (Beardslee I), 904 F. Supp. 2d 213 (N.D.N.Y. 2012).  Because this case raises 

significant and novel questions of New York oil and gas law, we certified two 

questions to the New York Court of Appeals.  Applying New York law as 

articulated by the Court of Appeals in its opinion addressing those certified 

questions, we now affirm the judgment of the District Court. 

       We assume the reader’s familiarity with the District Court’s opinion; our 

certification opinion, Beardslee v. Inflection Energy, LLC (Beardslee II), 761 F.3d 221 

(2d Cir. 2014); and the related decision of the New York Court of Appeals, 

Beardslee v. Inflection Energy, LLC (Beardslee III), 25 N.Y.3d 150 (Mar. 31, 2015), 

reh’g denied, 2015 WL 3951961 (N.Y. June 30, 2015).  We restate briefly the most 

salient facts.    



                                           3 
 
        I.      Factual Background 

        Beginning in 2001, the Landowners entered into certain oil and gas leases 

(the “Leases”) with the Energy Companies, granting the Energy Companies 

rights to extract oil and gas underlying the Landowners’ real property in Tioga 

County, New York.  Each of the Leases contains an identical “habendum 

clause.”1  This clause establishes the period during which the Energy Companies 

may exercise the drilling rights granted by the Lease.  The clause provides:   

         It is agreed that this lease shall remain in force for a primary 
         term  of  FIVE  (5)  years  from  the  date  hereof  and  as  long 
         thereafter  as  the  said  land  is  operated  by  Lessee  in  the 
         production of oil or gas.   
          
App’x 32 ¶ 1.  The habendum clause thus establishes both a five‐year “primary 

term” and a secondary term lasting as long as the Energy Companies continue to 

extract oil and gas from the land.   

        In addition, each Lease contains what the parties refer to as a force majeure 

clause, which speaks to the effect of delays and interruptions in drilling.  That 

clause provides, in relevant part: 

                  If and when drilling . . . [is] delayed or interrupted . . . as a 
                  result  of  some  order,  rule, regulation  .  . .  or  necessity  of the 
                                              
1 A habendum clause, which is “typically found in standard oil and gas leases” such as those at 
issue here, is used to “fix the duration of such a lease.”  Wiser v. Enervest Operating, L.L.C., 803 F. 
Supp. 2d 109, 113 n.3 (N.D.N.Y. 2011).   

                                                   4 
 
         government,  or  as  the  result  of  any  other  cause  whatsoever 
         beyond  the  control  of  Lessee,  the  time  of  such  delay  or 
         interruption shall not be counted against Lessee, anything in 
         this  lease  to  the  contrary  notwithstanding.    All  express  or 
         implied covenants of this lease shall be subject to all Federal 
         and State Laws, Executive Orders, Rules or Regulations, and 
         this  lease  shall  not  be  terminated,  in  whole  or  in  part,  nor 
         Lessee  held  liable  in  damages  for  failure  to  comply 
         therewith, if compliance is prevented by, or if such failure is 
         the result of any such Law, Order, Rule or Regulation.   
          
App’x 33 ¶ 6. 
 
     On July 23, 2008, then‐Governor David Paterson “ordered formal public 

environmental review to address the impact of combined use of high‐volume 

hydraulic fracturing (HVHF) (commonly known as ‘fracking’) and horizontal 

drilling.”  Beardslee III, 25 N.Y.3d at 154.  In particular, he “directed the New York 

State Department of Environmental Conservation (DEC) to update and 

supplement its . . . generic environmental impact statement (GEIS) on 

conventional oil and gas exploration.”  Id.  Accordingly, in 2009 the DEC issued a 

draft supplemental GEIS (SGEIS).  See id. at 155.  The following year, on 

December 13, 2010, Governor Paterson instructed the DEC to revise the draft 

SGEIS to address comprehensively “the environmental impacts associated with 

[HVHF] combined with horizontal drilling.”  Id. (quoting N.Y. Comp. Codes R. & 

Regs. tit. 9, § 7.41).  Governor Paterson also mandated then that the DEC issue no 

                                          5 
 
permits for HVHF before the completion of a final SGEIS.  See id.  In Beardslee III, 

the New York Court of Appeals described Governor Paterson’s 2010 orders as 

imposing a statewide “moratorium on ‘[HVHF] combined with horizontal 

drilling.’”  Id. at 155 n.4 (quoting Wallach v. Town of Dryden, 23 N.Y.3d 728, 740 

n.1 (2014)).2   

           II.        Procedural History 

           In 2010, Inflection sent notices of extension to those Landowners with 

whom it had contracted, asserting that New York’s regulatory actions constituted 

a force majeure event under the Leases and thus extended the Leases’ primary 

terms.  On February 8, 2012, the Landowners filed this declaratory action against 

the Energy Companies in the United States District Court for the Northern 

District of New York, seeking a ruling that the Leases’ primary terms had not 

been extended and the Leases had instead expired at the conclusion of those 

terms.  The Energy Companies counterclaimed, reasserting the position first 

taken by Inflection in the 2010 notices.  


                                              
2 In June 2015, three months after Beardslee III issued, the DEC concluded its review of HVHF 
and announced that it “will not establish a high‐volume hydraulic fracturing permitting 
program; that no individual or site‐specific permit applications . . . will be processed; and that 
high‐volume hydraulic fracturing will be prohibited in New York State.”  Findings Statement, 
Final Supplemental Generic Environmental Impact Statement on the Oil, Gas and Solution Mining 
Regulatory Program, at 41 (June 29, 2015), available at 
http://www.dec.ny.gov/docs/materials_minerals_pdf/findingstatehvhf62015.pdf.  
                                                 6 
 
       The parties each moved for summary judgment.  The District Court 

granted the Landowners’ motion and denied the Energy Companies’ cross‐

motion, concluding that the force majeure clause did not operate to extend the 

Leases.  See Beardslee I, 904 F. Supp. 2d at 220‐21.  The Energy Companies timely 

appealed.   

       III.      Our Certification Opinion and the New York Court of Appeals’ 
                 Answer 

       Because this appeal “turns on significant and novel issues of New York 

law concerning the interpretation of oil and gas leases, a legal field that is both 

relatively undeveloped in the State and of potentially great commercial and 

environmental significance to State residents and businesses,” Beardslee II, 761 

F.3d at 224, we certified the following two questions to the New York Court of 

Appeals: 

                 1.     Under New York law, and in the context of an oil 
                 and  gas  lease,  did  the  State’s  Moratorium  amount  to  a 
                 force majeure event? 
                  
                 2.     If  so,  does  the  force  majeure  clause  modify  the 
                 habendum  clause  and  extend  the  primary  terms  of  the 
                 leases? 
                  
Id. at 232.   




                                               7 
 
       The Court of Appeals began by answering the second certified question.  

Construing the Leases “with reference to both the intention of the parties and the 

known practices within the industry,” the court concluded that the force majeure 

clause “does not modify the primary term of the habendum clause and, 

therefore, does not extend the leases.”  Beardslee III, 25 N.Y.3d at 157.  It then 

declined to answer the first question, which its answer to the second had 

rendered academic. 

       In construing the Leases, the Court of Appeals observed, first, that the 

habendum clause does not incorporate the force majeure clause either explicitly or 

by reference.  See id. at 157‐58.  Second, the court rejected the Energy Companies’ 

argument that the habendum clause was modified by the force majeure clause’s 

provision that “the time of such delay or interruption shall not be counted 

against Lessee, anything in this lease to the contrary notwithstanding.”  The 

court explained that the force majeure clause does not “conflict with the 

provisions of the primary term of the habendum clause” and so has no bearing 

on that term.  Id. at 158‐59.   




                                           8 
 
           IV.        Application 

           Having received a definitive statement of New York law from the Court of 

Appeals, we now apply that law in reviewing the District Court’s judgment.3  We 

review de novo an order granting summary judgment.  See Westinghouse Credit 

Corp. v. D’Urso, 278 F.3d 138, 145 (2d Cir. 2002).  Summary judgment in favor of 

the moving party is proper “if the movant shows that there is no genuine dispute 

as to any material fact and the movant is entitled to judgment as a matter of 

law.”  Fed. R. Civ. P. 56(a).   

           Under New York law, as the Court of Appeals has explained, the Leases’ 

force majeure clause does not modify the habendum clause.  Whether or not the 

moratorium on HVHF and horizontal drilling qualifies as a force majeure event, 

then, it did not operate to extend the Leases’ primary terms.  Accordingly, 

because we perceive no factual disputes material to the legal question presented, 

we conclude that the District Court correctly granted summary judgment in 



                                              
3 In a submission filed in our Court after the New York Court of Appeals’ decision in this case, 
the Energy Companies urge us not to follow Beardslee III, advancing the argument that the 
Court of Appeals misquoted the Leases’ language and misapplied New York law.  Those same 
arguments were presented to the Court of Appeals in the Energy Companies’ motion for 
reargument there—a motion that the court denied.  See 2015 WL 3951961 (N.Y. June 30, 2015).  
Here, we note that the Court of Appeals did not misquote the Leases.  Moreover, we will not 
second‐guess the court’s interpretation and application of New York law.  See Erie R. Co. v. 
Tompkins, 304 U.S. 64, 78‐80 (1938). 
                                                 9 
 
favor of the Landowners and denied Defendants’ cross‐motion for summary 

judgment.    

                               CONCLUSION 

      For the reasons discussed above, we AFFIRM the judgment of the District 

Court. 




                                      10